Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant does not provide any specific arguments with respect to the double patenting rejections, noting only that applicant will consider filing a terminal disclaimer upon final determination of all allowable claims. Therefore, the previously presented double patenting rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 includes “the initiator”, which lacks antecedent basis. It is also unclear what is required by the claim since the claim comprises a “wherein” clause defining an element (“initiator”) that is not recited as part of the claimed system. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slater et al. (US 2005/0107738). Slater discloses a system comprising an expandable member (e.g., 1316; fig. 38a) that is inflatable and adapted for delivery into and expansion within the patient, a tube (1312) in fluid communication with a space inside the expandable member (via inflation lumen 1320 formed within outer wall of tube – see fig. 38 and par. [0201]), and a filter (e.g. 1506 or 1512; fig. 63, 64) disposed in the tube (in side lumen formed in wall, e.g., 1508, which is in communication with infusion lumen; see also [0279], [0216]) upstream from the expandable member (as understood in view of location of elution holes, which are proximal of the expandable member), the filter having upstream and downstream sides (proximal/distal sides or radially inner/outer side, noting that fluid flows down the main infusion lumen as well as radially outward through elution holes and filter), wherein the filter is .
Regarding claims 3 and 8-11, it is noted that the solution is not being positively recited as part of the claimed invention. Since the filter of Slater allows flow of liquid through the filter, it is considered permeable to a flowable aqueous solution comprising first and second water soluble polymer precursors, wherein the polymer precursors have the molecular weight, and molar ratios required by claims 8-11. 
Claim(s) 1, 3, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambrecht et al. (US 2005/0010285). Lambrecht discloses a system comprising an expandable member 19; fig. 2A) that is inflatable and adapted for delivery into and expansion within the patient, a tube (17) in fluid communication with a space inside the expandable member (note port 21 on tube; [0068]), and a filter (18; fig. 2A) disposed in the tube upstream from the expandable member (fig. 2A), the filter having upstream and downstream sides (proximal/distal sides, noting that fluid can flow from the proximal end to the distal end), wherein the filter is permeable to a flowable aqueous solution comprising at least one polymer precursor. In particular, the filter allows passage of blood but prevents passage of emboli ([0068]).  Regarding the recitation of intended use “for treatment of an aneurysm in a patient”, because the balloon of Lambrecht could be expanded next to the neck of an aneurysm such that the balloon covers the neck of the aneurysm to effectively cut off blood flow to the aneurysm, or .
Regarding claims 3 and 8-11, it is noted that the solution is not being positively recited as part of the claimed invention. Since the filter of Lambrecht allows flow of liquid such as blood through the filter, it is considered permeable to a flowable aqueous solution comprising first and second water soluble polymer precursors, wherein the polymer precursors have the molecular weight, and molar ratios required by claims 8-11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21Slater in view of Arnim et al. (US 2013/0281979). Slater discloses the invention substantially as stated above including that the expandable member is a balloon, but does not expressly disclose that the balloon is a double-walled balloon. Arnim, like the prior art of Slater, discloses a balloon (308; fig. 3 and 7) used to occlude a blood vessel ([0091]), and further discloses that the balloon may be double-walled ([0093]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Slater to construct the balloon as a double-walled balloon in view of Arnim’s teaching that such a construction is a known and satisfactory for a balloon meant to occlude a blood vessel, and merely leads to the predictable result of a balloon able to expand into engagement with a blood vessel wall, thereby blocking blood flow through the vessel.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambrecht in view of Arnim et al. (US 2013/0281979). Lambrecht discloses the invention substantially as stated above including that the expandable member (19) is a balloon, but does not expressly disclose that the balloon is a double-walled balloon. Arnim, like the prior art of Lambrecht, discloses a balloon (308; fig. 3 and 7) used to occlude a blood vessel ([0091]), and further discloses that the balloon may be double-walled ([0093]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Lambrecht to construct the balloon as a double-walled balloon in view of Arnim’s teaching that such a construction is a known and satisfactory for a balloon meant to occlude a blood vessel, and merely leads to the predictable result of a balloon able to expand into engagement with a blood vessel wall, thereby blocking blood flow through the vessel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (14, 15, 18), 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1), 17 and 19, respectively, of U.S. Patent No. 9,289,536 in view of Khosravi et al. (US 7,872,068; “Khosravi”). Claims (1), 17, and 19 of ‘536 claim the invention of instant claims (14,15,18), 17, and 19, respectively, but fails to expressly claim that the method is for treatment of an aneurysm. Khosravi discloses that it is well known to treat an aneurysm by inserting an expandable member into the aneurysm, the expandable member thereafter expanded by filling the expandable member with a mixture of polymer precursors and a free radical initiator that polymerize to form a hardened material within the aneurysm (col. 3, ll. 22-30; col. 2, ll. 10-20; col. 9, ll. 20-col. 10, ll. 22). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of claims 1, 17, and 19 of ‘536 to include its use in treatment of an aneurysm in view of Khosravi for the predictable result of occluding the aneurysm by expansion of the expandable member via a mixture that hardens once in place after delivery into the expandable member.  Regarding the limitations found in claims (1), 17, and 19 of '536 which are not found in claims (14, 15, 18), 17, and 19 of the instant invention, once an applicant has received a patent for a species or a more specific .
Claims 14, 15, 16, 17, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, 15, 18, 17, and 14, respectively, of U.S. Patent No. 10,201,638. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 14, 15, 16, 17, 18, and 19 are merely broader than claims 12, 13, 15, 18, 17, and 14, respectively, of ‘638 and are therefore “anticipated” by claims 12, 13, 15, 18, 17, and 14, respectively, of ‘638. Regarding the limitations found in claims 12-15, 17, and 18 of ‘638 which are not found in claims 14-19 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)).
Claims (1-5,21,22), 6, 7, 8, 9, 10, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1), 3, 6, 7, 8, 9, 11, and 5 respectively, of U.S. Patent No. 10,201,638 in view of Khosravi et al. (US 7,872,068). Claims (1), 3, 6, 7, 8, 9, 11, and 5 claim the invention of instant claims (1-5,21), 6, 7, 8, 9, 10, 12, and 13 including an expandable member and a tube in fluid communication with the space inside the expandable member, but do not require that the expandable member is inflatable, or a single or double walled balloon. Khosravi discloses an expandable member intended to be inserted into an aneurysm, the expandable member thereafter expanded by filling the expandable member with a mixture of polymer precursors and a free radical initiator that polymerize to form a hardened material within the aneurysm (col. 3, ll. 22-30; col. 2, ll. 10-20; col. 9, ll. 20-col. 10, ll. 22). Khosravi discloses that the expandable member may be an inflatable, and may comprise a balloon, or a double-walled balloon (col. 9, ll. 20-42). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the device of claims 1, 3, 5-9 and 11 of ‘536 to form the expandable member from an inflatable single-walled or double-walled balloon in view Khosravi’s teachings that such construction of an expandable member intended to be placed in an aneurysm and filled with material that hardens within the aneurysm is known and satisfactory.  Regarding the limitations found in claims 1, 3, 5-9, and 11 of ‘638 which are not found in claims 1-10, 12, and 21-22 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)).
Allowable Subject Matter
Claims 2, 6, 7, 12-19 and 22 would be allowable if a proper terminal disclaimer is filed to overcome the nonstatutory double patenting rejections presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






KSH 7/30/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771